Case: 14-13716      Date Filed: 03/06/2015   Page: 1 of 2


                                                                 [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 14-13716
                              ________________________

                     D.C. Docket No. 5:13-cv-00236-RS-EMT

DWIGHT E. TIPTON,

                                                   Plaintiff - Appellant,
versus

LOUIS ROBERTS, III,
In his official capacity as Sheriff of Jackson County Florida,
JAMES LAWRENCE,
In his individual capacity,
KIMBERLY MUNDY,
In her individual capacity,
SHANE TIPTON,

                                                     Defendants – Appellees,
SHAWN TIPTON,
In his individual capacity,
                                                  Defendant.
                              ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________
                                 (March 6, 2015)

Before TJOFLAT, JULIE CARNES and FAY, Circuit Judges.
              Case: 14-13716    Date Filed: 03/06/2015    Page: 2 of 2


PER CURIAM:


      For the reasons stated in the District Court’s order of July 17, 2014, Doc. 47,

officers James Lawrence and Shane Tipton had probable cause to believe that

Dwight Tipton had committed petit theft. Therefore, in arresting him, the officers

did not infringe Tipton’s Fourth (and Fourteenth) Amendment right to be secure

against unreasonable seizure, and the District Court properly granted them

summary judgment on Tipton’s claim for damages under 42 U.S.C. § 1983.

Because Tipton’s § 1983 claim against Sheriff Louis Roberts III is dependent on a

finding of such infringement, the District Court properly granted Sheriff Roberts

summary judgment.

      AFFIRMED.




                                         2